Exhibit 10.4

 

THE PNC FINANCIAL SERVICES GROUP, INC.

SUPPLEMENTAL INCENTIVE SAVINGS PLAN

 

Amended and Restated

(Effective as of July 1, 2004)

 

WHEREAS, The PNC Financial Services Group, Inc. (the “Corporation”) and certain
of its affiliates previously adopted and presently maintain The PNC Financial
Services Group, Inc. Supplemental Incentive Savings Plan (the “Plan”),
originally effective as of January 1, 1989, and amended and restated the Plan in
its entirety effective January 1, 1999;

 

WHEREAS, the Corporation desires to amend and restate the Plan in its entirety,
effective as of July 1, 2004, in order to permit eligible participants in The
PFPC Inc. Retirement Savings Plan to participate in the Plan and to make such
other changes as deemed necessary or appropriate; and

 

WHEREAS, Section 10 of the Plan authorizes the Corporation to amend the Plan at
any time.

 

NOW, THEREFORE, in consideration of the foregoing, the Plan is hereby amended
and restated in its entirety to read as follows:

 

SECTION 1

 

DEFINITIONS

 

As used in this Plan, initially capitalized terms that are not otherwise defined
herein will have the meaning given to them in The PNC Financial Services Group,
Inc. Incentive Savings Plan or, as applicable, The PFPC Inc. Retirement Savings
Plan as amended from time to time. The following words and phrases will have the
meanings assigned to them herein, unless the context otherwise requires.

 

1.1 “Account” means that bookkeeping account established for each Participant
who is entitled to a benefit under this Plan. An Account is established only for
purposes of determining benefits hereunder and not to segregate assets or to
identify assets that may or must be used to satisfy benefits. An Account will be
credited with the amounts set forth in Section 3 of the Plan and will be
credited or debited to reflect deemed investment results under Section 5 of the
Plan.

 

1.2 “Affiliate” means any business entity whose relationship with the
Corporation is described in subsections (b), (c) or (m) of Section 414 of the
Code.

 



--------------------------------------------------------------------------------

1.3 “Annual Cash Incentive Award” has the meaning assigned to such term in the
Deferred Compensation Plan.

 

1.4 “Change in Control” has the meaning assigned to such term in The PNC
Financial Services Group, Inc. Supplemental Executive Retirement Plan as amended
from time to time.

 

1.5 “Committee” means the committee appointed to administer the ISP.

 

1.6 “Corporate Executive Group” means the group designated as such by the
Corporation.

 

1.7 “Corporation” means The PNC Financial Services Group, Inc. and any
successors thereto.

 

1.8 “Deferred Compensation Plan” means The PNC Financial Services Group, Inc.
and Affiliates Deferred Compensation Plan as amended from time to time.

 

1.9 “Deferral Election” means a Participant’s election under the ISP or, as
applicable, the RSP to defer a percentage of his or her Compensation.

 

1.10 “Eligible Annual Cash Incentive Award” means: (A) in the case of a
participant in the ISP, the amount of a Participant’s Annual Cash Incentive
Award, up to the greater of (i) $25,000 or (ii) 50% of the Annual Cash Incentive
Award, provided, however, that for a Participant who is not a member of the
Corporate Executive Group, the Eligible Annual Cash Incentive Award may not
exceed $125,000; and (B) in the case of a participant in the RSP, 100% of any
Annual Cash Incentive Award.

 

1.11 “Employee” means any person employed by an Employer.

 

1.12 “Employer” means the Corporation and any Affiliate that has been designated
by the Plan Manager as an Employer hereunder and listed in Schedule A hereto.

 

1.13 “Hardship” has the meaning assigned to such term in the Deferred
Compensation Plan.

 

1.14 “ISP” means The PNC Financial Services Group, Inc. Incentive Savings Plan
as amended from time to time.

 

1.15 “Matching Contributions” has the meaning assigned such term in the ISP or,
as applicable, the RSP, except that Employers listed in Schedule B hereto do not
participate in the Matching Contributions feature of this Plan.

 

1.16 “Participant” means an Employee who meets the eligibility criteria set
forth in Section 2 hereof.

 

1.17 “Plan” means The PNC Financial Services Group, Inc. Supplemental Incentive
Savings Plan, which is the Plan set forth in this document, as amended from time
to time.

 

-2-



--------------------------------------------------------------------------------

1.18 “Plan Manager” means any individual designated by the Committee to manage
the operation of the Plan as herein provided or to whom the Committee has duly
delegated any of its duties and obligations hereunder.

 

1.19 “RSP” means The PFPC Inc. Retirement Savings Plan as adopted by the
Corporation effective July 1, 2004 and as it may be amended from time to time.

 

1.20 “Trust” means the grantor trust established by the Corporation to assist in
funding its obligations under the Plan.

 

SECTION 2

 

ELIGIBILITY FOR PARTICIPATION

 

An Employee is eligible to participate if: (i) the Employee participated in the
Plan on December 31, 1998; (ii) the Employee participates in both the ISP or, as
applicable, the RSP, and the Deferred Compensation Plan; (iii) the Employee
participates in the ISP or, as applicable, the RSP, the Employee is eligible to
participate in the Deferred Compensation Plan, and the Employee’s Elective
Contributions exceed the limit under Code Section 402(g); or (iv) the Employee’s
Compensation exceeds the maximum amount that may be taken into account under
Code Section 401(a)(17).

 

SECTION 3

 

BENEFITS

 

3.1 Employer Contributions, Matching Contributions and Elective Contributions

 

If Employer Contributions, Matching Contributions or Elective Contributions
allocated to a Participant’s Account under the ISP or, as applicable, the RSP
are reduced for any Plan Year to conform to Sections 401(a)(17), 415 or 402(g)
of the Code, the Corporation will credit the Participant’s Account under this
Plan with an amount equal to the difference between (A) the maximum amount of
Employer Contributions, Matching Contributions and Elective Contributions to
which the Participant would have been entitled pursuant to the Participant’s
Deferral Election Form under the ISP or, as applicable, the RSP if Sections
401(a)(17), 415 and 402(g) of the Code were not applicable and (B) the amount of
Employer Contributions, Matching Contributions and Elective Contributions
credited to the Participant under the ISP or, as applicable, the RSP. The
Corporation will make appropriate Matching Contributions not to exceed 6% in the
case of a Participant who is also a participant in the ISP or, in the case of a
Participant who is also a participant in the RSP, not to exceed the amount of
Matching Contributions calculated under the terms of the RSP.

 

-3-



--------------------------------------------------------------------------------

3.2 Deferrals under Deferred Compensation Plan

 

If a Participant receives an Annual Cash Incentive Award while participating in
this Plan and elects to defer payment of the Annual Cash Incentive Award under
the Deferred Compensation Plan, a portion of the Eligible Annual Cash Incentive
Award will be transferred to this Plan. The portion that will be allocated to
this Plan will equal the percentage of Compensation the Participant has elected
to defer under the ISP or, as applicable, the RSP multiplied by an amount equal
to the difference between (A) the Participant’s “Compensation” under the ISP or,
as applicable, the RSP calculated as if Code Section 401(a)(17) were not
applicable and the Participant had not made a deferral under the Deferred
Compensation Plan and (B) the Participant’s Compensation actually calculated
under the ISP or, as applicable, the RSP.

 

SECTION 4

 

DISTRIBUTION; VESTING

 

4.1 Time and Manner of Distribution

 

The amount to which the Participant or Beneficiary is entitled under this Plan
will be paid at such time and in such manner as benefits are being paid to the
Participant or Beneficiary under the ISP or, as applicable, the RSP; provided,
however, that no amount will be paid hereunder prior to the Participant’s
retirement, death or other separation from service or, if earlier, the
Participant’s entitlement to payment of any amount under the ISP or RSP by
reason of disability.

 

4.2 Hardship Distribution

 

At its sole discretion and at the request of a Participant before and after the
Participant’s cessation of employment with the Employer, or at the request of
any of the Participant’s Beneficiaries after the Participant’s death, the
Committee may accelerate and pay all or part of any amount of a Participant’s
Account under this Plan on account of Hardship. The amount of an accelerated
distribution will be limited to the amount determined by the Committee to be
necessary to satisfy the financial emergency.

 

4.3 Vesting

 

Amounts in a Participant’s Account will, in the case of a Participant who is
also a participant in the ISP, be fully vested at all times. In the case of a
Participant who is also a participant in the RSP, Matching Contributions will
vest in accordance with the vesting provisions of the RSP.

 

-4-



--------------------------------------------------------------------------------

SECTION 5

 

INVESTMENT FUNDS

 

Amounts credited to a Participant’s Account under this Plan will be deemed to be
invested in the same investment fund or funds selected by the Participant under
the ISP or, as applicable, the RSP (as in effect at the time that contribution
would have been made on the Participant’s behalf under the ISP or RSP were it
not for the limitations described in Section 3 of the Plan). In the event that a
Participant elects to change the investment of amounts accumulated under the ISP
or, as applicable, the RSP, such change will be applicable proportionally to
amounts held in the Participant’s Account under this Plan. A Participant’s
Account will be valued daily.

 

SECTION 6

 

CHANGES TO LIMITATIONS OF CONTRIBUTIONS AND BENEFITS

 

When Code sections are referenced in the Plan, it is intended that these
references will be to such sections as they may be amended from time to time, in
order that the determination of benefits payable under the Plan will take into
account any amendments to limitations of contributions or benefits imposed by
Section 402 or Section 415 of the Code. However, references in the Plan to
Section 415(c) of the Code will also reference Section 415(d) of the Code with
the amounts therein adjusted pursuant to Section 415(d) of the Code.

 

SECTION 7

 

TRUST FUND

 

No assets of the Corporation or any Employer will be segregated or earmarked in
respect to any benefits, and all such benefits will constitute unsecured
contractual obligations of the Employer. If the Corporation chooses to
contribute to the Trust to offset its obligation under this Plan, all assets or
property held by the Trust will at all times remain subject to the claims of the
general creditors of the Corporation or any Employer.

 

-5-



--------------------------------------------------------------------------------

SECTION 8

 

CLAIMS PROCEDURE

 

8.1 Initial Claim

 

Claims for benefits under the Plan will be filed with the Plan Manager. If any
Participant or Beneficiary claims to be entitled to a benefit under the Plan and
the Plan Manager determines that such claim should be denied in whole or in
part, the Plan Manager will notify such person of the Plan Manager’s decision in
writing. Such notification will be written in a manner calculated to be
understood by such person and will contain (i) specific reasons for the denial,
(ii) specific reference to pertinent Plan provisions, (iii) a description of any
additional material or information necessary for such person to perfect such
claim and an explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review. Such notification will be given within 90 days after the
claim is received by the Plan Manager. If such notification is not given within
such period, the claim will be considered denied as of the last day of such
period and such person may request a review of his or her claim.

 

8.2 Review Procedure

 

Within 60 days after the date on which a Participant or Beneficiary receives a
written notice of a denied claim (or, if applicable, within 60 days after the
date on which such denial is considered to have occurred), such person (or his
or her duly authorized representative) may (i) file a written request with the
Committee for a review of his or her denied claim and of pertinent documents and
(ii) submit written issues and comments to the Committee. The Committee will
notify such person of its decision in writing. Such notification will be written
in a manner calculated to be understood by such person and will contain specific
reasons for the decision as well as specific references to pertinent Plan
provisions. The decision on review will be made within 60 days after the request
for review is received by the Committee. If the decision on review is not made
within such period, the claim will be considered denied.

 

8.3 Claims and Review Procedure Not Mandatory After a Change in Control

 

After the occurrence of a Change in Control, the claims procedure and review
procedure provided for in this Section 8 will be provided for the use and
benefit of Participants who may choose to use such procedures, but compliance
with the provisions of this Section 8 will not be mandatory for any Participant
claiming benefits after a Change in Control. It will not be necessary for any
Participant to exhaust these procedures and remedies after a Change in Control
prior to bringing any legal claim or action, or asserting any other demand, for
payments or other benefits to which such Employee claims entitlement.

 

-6-



--------------------------------------------------------------------------------

SECTION 9

 

ADMINISTRATION

 

The Committee will administer the Plan. The Committee will have the same rights,
powers and duties as specified in the ISP.

 

This Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Section 201(2), 301(a)(3) and 401(a)(1) of ERISA and will be administered in
a manner consistent with that intent.

 

SECTION 10

 

AMENDMENT AND TERMINATION

 

The Corporation retains the right to modify, amend or terminate the Plan;
provided, however, that no modification, amendment or termination will, without
the consent of the Participant, adversely affect the rights of that Participant
to the benefits that have accrued under this Plan before such modification,
amendment or termination. Notice of every such modification, amendment or
termination will be given in writing to each Participant.

 

After a Change in Control, the Plan may not be amended in any manner that
adversely affects the administration or payment of a Participant’s benefits
hereunder (including but not limited to the timing and form of payment of
benefits hereunder) without the consent of the Participant, nor may the
provisions of this Section 10 or Section 11 be amended after a Change in Control
with respect to a Participant without the written consent of the Participant;
provided, however, that the failure of a Participant to consent to any such
amendment will not impair the ability of the Corporation to amend the Plan with
respect to any other Participant who has consented to such amendment.

 

SECTION 11

 

SUCCESSORS

 

In addition to any obligations imposed by law upon any successor(s) to the
Corporation and the Employers, the Corporation and the Employers will be
obligated to require any successor(s) (whether direct or indirect, by purchase,
merger, consolidation, operation of law, or otherwise) to all or substantially
all of the business and/or assets of the Corporation and the Employers to
expressly assume and agree to perform this Plan in the same manner and to the
same extent that

 

-7-



--------------------------------------------------------------------------------

the Corporation and the Employers would be required to perform it if no such
succession had taken place; in the event of such a succession, references to
“Corporation” and “Employers” herein will thereafter be deemed to include such
successor(s).

 

SECTION 12

 

GOVERNING LAW

 

The Plan will be governed according to the laws of the Commonwealth of
Pennsylvania, without reference to its conflict of laws provisions, to the
extent not preempted by federal law.

 

SECTION 13

 

MISCELLANEOUS

 

13.1 No Contract of Employment

 

Participation in the Plan does not give any person any right to be retained in
the service of the Corporation or any Affiliate. The right and power of the
Corporation or any Affiliate to terminate any Employee is expressly reserved.

 

13.2 Compensation under Other Plans

 

Any amount deferred and/or payable under this Plan will not be considered
Compensation for the purpose of computing benefits to which such Participant may
be entitled under any qualified pension plan (as that term is defined in Section
3(3) of ERISA) or other arrangement of the Corporation or an Affiliate for the
benefit of Employees, except as specified in such plan or arrangement.

 

13.3 Withholding

 

The Corporation or an Affiliate will have the right to deduct from payment of
any amount under the Plan any taxes required by law to be withheld from a
Participant or Beneficiary with respect to such payment.

 

13.4 Spendthrift Clause

 

The interests of Participant and their Beneficiaries under the Plan are not in
any way subject to their debts or other obligations and may not be voluntarily
or involuntarily sold, transferred, or assigned, except to the extent otherwise
required by law.

 

-8-



--------------------------------------------------------------------------------

13.5 Severability

 

Whenever possible, each provision of this Plan will be interpreted in such
manner as to be effective and valid under applicable law (including the Code),
but if any provision of the Plan is held to be prohibited by or invalid under
applicable law, then (i) such provision will be deemed to be amended to, and to
have contained from the outset such language as shall be necessary to,
accomplish the objectives of the provision as originally written to the fullest
extent permitted by law and (ii) any other provisions of this Plan will remain
in full force and effect.

 

13.6 Construction

 

No rule of strict construction will be applied against the Corporation,
Affiliate, Committee, Board or any other person regarding the interpretation of
any terms of this Plan or any rule or procedure established by the Committee.

 

Where the context allows, words in the masculine gender will include the
feminine and neuter genders, the plural will include the singular and the
singular will include the plural.

 

The captions of sections and paragraphs of this Plan are for convenience only
and will not control or affect the meaning or construction of any of its
provisions.

 

13.7 Corporation and Affiliate Liability

 

Whenever, in the Committee’s opinion, any person entitled to receive any payment
is under a legal disability, a minor, or incapacitated in any way, so as to be
unable to manage his or her financial affairs, the Corporation or an Affiliate,
at its discretion, may make such payment for the benefit of such person to his
or her legal representative, or to a relative or friend of such person for his
or her benefit, or it may apply the payment for the benefit of such person in
any manner it deems advisable. When the Corporation or an Affiliate makes any
payment pursuant to this subsection, it will be considered as a complete
discharge of its liability for the making of such payments under the Plan.

 

13.8 Notices

 

All notices to the Corporation hereunder shall be delivered to the attention of
the Committee. Any notice or filing required or permitted to be given to the
Committee or the Corporation under this Plan will be sufficient if in writing
and hand delivered, or sent by registered or certified mail, to the Committee,
at the principal office of the Corporation. Such notice will be deemed given as
of the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark or the receipt for registration or certification.

 

-9-



--------------------------------------------------------------------------------

*     *     *     *

 

Executed and adopted by the Chief Human Resources Officer of The PNC Financial
Services Group, Inc. this 5th day of August, 2004 pursuant to authority
delegated by the Corporation’s Personnel and Compensation Committee.

 

/s/    WILLIAM E. ROSNER         William E. Rosner Chief Human Resources Officer

 

-10-



--------------------------------------------------------------------------------

SCHEDULE A

 

AFFILIATES

 

PNC Bank, National Association

PNC Investments, LLC

PNC Capital Markets, Inc.

The PNC Financial Services Group, Inc.

PNC Alliance, Inc.

PNC Equity Management Corp.

PNC Commercial Management, Inc.

PNC Leasing, LLC

PNC Bank, Delaware

BlackRock Institutional Management Corp.

ADVISORport, Inc.

PFPC, Inc.

PFPC Trust Co.

PFPC Distributors, Inc.

Midland Loan Services, Inc.

PNC Multifamily Finance, Inc.

BlackRock HPB Management, LLC

BlackRock Advisors, Inc.

BlackRock Capital Management, LLC

BlackRock Investments, Inc.

BlackRock Financial Mgmt (Partners)

BlackRock Financial Management, Inc.

BlackRock Funds

 



--------------------------------------------------------------------------------

SCHEDULE B

 

EMPLOYERS NOT PARTICIPATING IN

MATCHING CONTRIBUTIONS FEATURE OF PLAN

 

BlackRock Institutional Management Corp.

BlackRock Financial Mgmt (Partners)

BlackRock Financial Management, Inc.

BlackRock HPB Management, LLC

BlackRock Advisors, Inc.

BlackRock Capital Management, LLC

BlackRock Investments, Inc.

BlackRock Funds

 